Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page11
                                                               ofof
                                                                 2323
                                                                    PageID 1852



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 IN RE:
                                                            CHAPTER 11 CASE
 URBAN OAKS BUILDERS LLC, Debtor.
                                                            CASE NO. 18-34892 (S.D. Tex.)


 SOUTHSTAR CAPITAL GROUP, I, LLC,
 COTTINGTON ROAD TIC, LLC, and
 DURBAN ROAD TIC, LLC,

            Plaintiffs,
 vs.                                                        CASE NO. 6:18-CV-1453-ORL-22GIK

 1662 MULTIFAMILY LLC, HINES 1662                           (Case No. 2018-CA-415-OC,
 MULTIFAMILY, LLC, HINES                                    Circuit Court of the Ninth Judicial
 INVESTMENT MANAGEMENT                                      Circuit, Osceola County, Florida)
 HOLDINGS LIMITED PARTNERSHIP,
 HIMH GP, LLC, HINES INTEREST
 LIMITED PARTNERSHIP, JCH
 INVESTMENTS, INC, and URBAN
 OAKS BUILDERS LLC

       Defendants.
 ___________________________________/

       URBAN OAKS BUILDERS LLC’S RESPONSE TO PLAINTIFFS’ MOTION TO
                          ABSTAIN AND REMAND

            Urban Oaks Builders LLC (“UOB” or “Debtor”) hereby files this Response to Southstar

 Capital Group, I, LLC, Cottington Road TIC, LLC and Durban Road TIC, LLC’s (“Plaintiffs”)

 Motion to Abstain and Remand [Dkt. No 25].

                                       I.     INTRODUCTION

            UOB is the debtor in a Chapter 11 case (the “UOB Bankruptcy”) pending in the United

 States Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy

 Court”) and a defendant in the above-captioned case (the “UOB Defective Work Lawsuit”). In

 the UOB Defective Work Lawsuit, Plaintiffs’ seek damages from UOB based on allegedly


 38715927
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page22
                                                               ofof
                                                                 2323
                                                                    PageID 1853



 defective construction work performed by UOB on an apartment complex now owned by

 Cottington Road TIC, LLC and Durban Road TIC, LLC. Plaintiffs also assert claims against

 various other defendants on an alter ego theory derivative of the allegedly defective work

 performed by UOB.

            The UOB Defective Work Lawsuit is clearly a core proceeding under 28 U.S.C. § 157(b)

 (as all of the claims are either directly against the Debtor or derived from the Debtor’s actions)

 and as such have been properly removed by UOB, based on the UOB Bankruptcy, to the Middle

 District of Florida. The UOB Bankruptcy is also plainly appropriate given the claims that have

 been asserted against UOB by Plaintiffs in the UOB Defective Work Lawsuit—which, if

 successful, would greatly exceed UOB’s assets and render it insolvent.

            Plaintiffs’ current motion seeks to have this Court ignore the proper removal of the UOB

 Defective Work Lawsuit and remand it to Florida state court by arguing that the UOB Defective

 Work Lawsuit is not a core proceeding and that the UOB Bankruptcy is a “bad faith” sham.

 Neither of these positions is valid and the Court should deny Plaintiffs’ motion accordingly.

            First, as pre-petition litigation against the Debtor, the UOB Defective Work Lawsuit is

 indisputably “core” under 28 U.S.C. § 157(b). UOB’s potential liability in the UOB Defective

 Work Lawsuit encompasses nearly the entire Bankruptcy estate, and any judgment resulting

 from the UOB Defective Work Lawsuit is “inextricably intertwined” with the property that is the

 subject of the UOB Bankruptcy. In fact, the Plaintiffs must inevitably file a proof of claim in the

 UOB Bankruptcy to pursue any recovery from UOB and that fact alone means that the UOB

 Defective Work Lawsuit is “core” to the UOB Bankruptcy.

            Plaintiffs’ arguments that the UOB Bankruptcy is in bad faith and a sham are also

 unfounded and unsupported. The plain facts are that UOB filed for bankruptcy because of the




 38715927                                          1
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page33
                                                               ofof
                                                                 2323
                                                                    PageID 1854



 stresses placed on its financial state by the UOB Defective Work Lawsuit, combined with its

 insurers’ subsequent refusal to cover or defend UOB from Plaintiffs’ claims. Bankruptcy exists

 exactly for situations like this—when a debtor’s liabilities appear able to overwhelm the

 financial stability of the estate, making resolution of claims in an expeditious, economical and

 consolidated location preferred by the law.1 Because of the pressure on UOB’s bankruptcy

 estate by having to litigate on two fronts, and because there is no real doubt that claims against

 the Debtor are “core” proceedings to the UOB Bankruptcy, the Bankruptcy Court is the most

 appropriate venue for this case.

                                              II.      BACKGROUND

            The UOB Defective Work Lawsuit is one of two lawsuits related to allegedly defective

 construction at the Celebration apartment complex (the “Celebration Apartments”), which UOB

 built as general contractor under a contract with 1662 Multifamily LLC (“1662 Multifamily”),

 which previously owned the project.2                 Southstar Capital Group, I, LLC purchased the

 Celebration Apartments in 2016 from 1662 Multifamily for $67,000,000.00, approximately five

 months after UOB had completed its construction work. In February 2017, UOB received notice

 that the corner balconies at the Celebration Apartments were deflecting downward.                             UOB

 responded to this notice and commenced structural repairs to the corner balconies at the

 Celebration Apartments pursuant to Florida Statute § 558.004 and a written agreement between


 1
          See, e.g., In re First Cent. Fin. Corp., 377 F.3d 209, 217 (2d Cir. 2004) (“The chief purposes of the
 bankruptcy laws are ‘to secure a prompt and effectual administration and settlement of the estate of all bankrupts
 within a limited period,’ ‘to place the property of the bankrupt, wherever found, under the control of the court, for
 equal distribution among the creditors,’ and ‘to protect the creditors from one another.’”) (Internal citations
 omitted); In re Slater, 318 B.R. 881, 886 (Bankr. M.D. Fla. 2004) (“[O]ne of the primary purposes of the
 Bankruptcy Code, is to relieve the honest debtor from the weight of oppressive indebtedness, and permit him to start
 afresh, free from the obligations and responsibilities consequent upon business misfortunes.”); see also Fed. R.
 Bankr. P. 1001 (the Bankruptcy Rules “shall be construed, administered, and employed by the court and the parties
 to secure the just, speedy, and inexpensive determination of every case and proceeding.”).
 2
          For a more detailed discussion of the background facts and procedural history, UOB refers the Court to its
 Motion to Transfer Venue [Dkt. No. 8], at 2–8.


 38715927                                                 2
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page44
                                                               ofof
                                                                 2323
                                                                    PageID 1855



 UOB and Southstar Management I, LLC (“Southstar Management,” an affiliate of Plaintiffs and

 a non-party). But thereafter, Plaintiffs and UOB could not agree on the scope of the required

 repairs to the Celebration Project and repeated attempts to negotiate and resolve this

 disagreement were unsuccessful. Plaintiffs then brought the UOB Defective Work Lawsuit in

 Florida state court.

            The UOB Defective Work Lawsuit included claims by the Plaintiffs that 1662

 Multifamily and certain other affiliates of 1662 Multifamily (the “Other Defendants”) were liable

 to Plaintiffs for UOB’s allegedly defective work based on alter-ego theories and assertions of

 alleged concealment, misrepresentation and fraud—each of which claims is directly derived from

 and based on the construction work performed by UOB. See Compl. ¶¶ 26, 38–73.

            Both prior to and after the filing of the UOB Defective Work Lawsuit, UOB sought

 coverage from its insurance carriers—each of whom also owed coverage obligations not only to

 UOB but also to 1662 Multifamily and the Other Defendants under the controlled insurance

 program applicable to the construction of the Celebration Apartments.            However, UOB’s

 commercial general liability insurance carriers refused to provide coverage for and defend and

 indemnify UOB, 1662 Multifamily and the Other Defendants from Plaintiffs’ claims.

 Accordingly, UOB, 1662 Multifamily and the Other Defendants brought a declaratory judgment

 action against their insurance carriers in Florida (the “Coverage Action”) and the Coverage

 Action has since been removed to the Middle District of Florida, where UOB’s motion to

 transfer it to the Bankruptcy Court is pending.

            As a result of the insurers’ unwillingness to commit to the defense and coverage of UOB,

 and because UOB’s insurance makes up the bulk of its assets, UOB initiated the UOB

 Bankruptcy and filed for Chapter 11 protection on August 31, 2018 in order to address the




 38715927                                          3
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page55
                                                               ofof
                                                                 2323
                                                                    PageID 1856



 potential liability stemming from Plaintiffs’ claims in the UOB Defective Work Lawsuit.

 Southstar has appeared in the UOB Bankruptcy.          After filing the UOB Bankruptcy, UOB

 removed the UOB Defective Work Lawsuit to this Court and moved to transfer it to the

 Bankruptcy Court, following the procedures set forth in 28 U.S.C. § 1452(a) and Bankruptcy

 Rule 9027(a)(1).      Plaintiffs have now responded with a Motion to Abstain and Remand.

 Plaintiffs’ motion is unavailing, as shown below.

                                III.   ARGUMENT AND AUTHORITIES

            Plaintiffs seek to deny UOB’s right to have the claims asserted against it in the UOB

 Defective Work Lawsuit settled in the Bankruptcy Court before which the UOB Bankruptcy is

 pending. Specifically, Plaintiffs have asked this Court to “abstain” from deciding this case and

 remand it to Florida state court, primarily relying on 28 U.S.C. § 1334(c)(2) (also known as

 “mandatory abstention”), and, in the alternative, 28 U.S.C. §§ 1334(c)(1) and 1452(b)

 (“permissive abstention” and “equitable remand,” respectively.)         The thrust of Plaintiffs’

 arguments in favor of abstention and remand are that the claims asserted by Plaintiffs against

 UOB in the UOB Defective Work Lawsuit are not “core” bankruptcy proceedings. Plaintiffs’

 arguments in this regard blatantly ignore black-letter bankruptcy law which establishes that

 claims against the debtor arising prior to bankruptcy are “core” to the bankruptcy case. Plaintiffs

 also fail to acknowledge that bankruptcy judges have exclusive jurisdiction over all property of

 the Debtor’s estate, which includes alter ego claims against all defendants, such as those brought

 by Plaintiffs against 1662 Multifamily and the Other Defendants. The core nature of the UOB

 Defective Work Lawsuit alone forecloses Plaintiffs’ arguments for mandatory abstention and

 remand. But, in addition, the vast majority of the factors for equitable remand and permissive

 abstention favor UOB, which makes relief under those discretionary powers inappropriate. For

 these reasons, Plaintiffs’ motion must be denied.


 38715927                                         4
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page66
                                                               ofof
                                                                 2323
                                                                    PageID 1857



            A.     Plaintiffs do not meet their burden to show that they are entitled to
                   Mandatory Abstention under Section 1334(c)(2).

            Under section 1334(c)(2), a court must abstain from hearing certain state-law claims only

 when a party proves all of the following four elements: “(1) the claims have no independent

 basis for federal jurisdiction other than section 1334(b); (2) the claims are non-core; (3) an action

 has been commenced in state court; and (4) the action can be timely adjudicated in state court.”

 Mugica v. Helena Chem. Co. (In re Mugica), 362 B.R. 782, 792 (Bankr. S.D. Tex. 2007) (citing

 Schuster v. Mims (In re Rupp & Bowman Co.), 109 F.3d 237, 240 (5th Cir. 1997)). Here,

 Plaintiffs have failed to meet their burden to establish mandatory abstention for two reasons.

 First, the UOB Defective Work Lawsuit is a “core” proceeding under 28 U.S.C. § 157(b)

 because it involves Plaintiffs’ claims against UOB’s bankruptcy estate. Second, Plaintiffs have

 not met their burden to prove that the action can be timely adjudicated in Florida state court.

                   1.       The UOB Defective Work Lawsuit is a core proceeding.

            The Bankruptcy Code enumerates numerous examples of core proceedings, including:

            (A)    matters concerning the administration of the estate;
            (B)    the allowance or disallowance of claims against the estate and the estimation of
                   claims or interests for the purposes of confirming a plan;
            (M)    orders approving the use or lease of property; and
            (O)    other proceedings affecting the liquidation of the assets of the estate or the
                   adjustment of the debtor-creditor relationship

 28 U.S.C. 157(b)(2).          It is black-letter law that the adjudication of any “alleged debt or

 obligation” of the Debtor and “controversies relating to property within [the Debtor’s]

 possession” are at the core of the federal bankruptcy power.3 This is true, regardless of whether


 3
          E.g. Katchen v. Landy, 382 U.S. 323, 329-330 (1966) (holding that such disputes were within the scope of
 “summary jurisdiction,” the predecessor to “core proceedings” under the Bankruptcy Code); see also Twyman v.
 Wedlo, Inc., 204 B.R. 1006, 1019 fn 23 (Bankr. N.D. Ala. 1996) (“Suits against debtor-defendants are generally
 considered core proceedings[.]”); In re Meyertech Corp., 831 F.2d 410, 417 (3d Cir. 1987) (an action “which has as
 its foundation a question of the validity of a claim which accrued under state law against the bankrupt estate prior to
 bankruptcy” is undisputedly “core” as the action “represents a right to payment for losses suffered as a result of” the
 alleged breach or tort under state law).


 38715927                                                  5
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page77
                                                               ofof
                                                                 2323
                                                                    PageID 1858



 an action is based on state law, whether the nature of the action is legal, rather than equitable, or

 whether a right to jury trial would otherwise apply. Katchen, 382 U.S. at 337. As the Supreme

 Court explained in Katchen, “in cases of bankruptcy, many incidental questions arise in the

 course of administering the bankrupt estate, which would ordinarily be pure cases at law, and in

 respect of their facts triable by jury, but, as belonging to the bankruptcy proceedings, they

 become cases over which the bankruptcy court, which acts as a court of equity, exercises

 exclusive control.” Id. (quoting Barton v. Barbour, 104 U.S. 126, 133–134 (1881)) (emphasis

 added).

            Plaintiffs assert that because the UOB Defective Work Lawsuit is composed of state law

 claims that are triable by a jury, the UOB Defective Work Lawsuit is not a “core” proceeding.

 But their argument is not supported by applicable caselaw and is directly in conflict with the very

 purpose of bankruptcy. The authorities Plaintiffs cite in favor of their position only disclaim

 “core” status for lawsuits by the debtor.4 But the case law regarding claims asserted against a

 debtor strongly support that such proceedings are “core” matters under 28 U.S.C. § 157. 28

 U.S.C. § 157(b).

            And even the cases relating to claims asserted by the debtor clearly support the

 conclusion that virtually all claims involving the estate can be considered a “core” proceeding, as

 long as those claims are “inextricably intertwined” with the property in bankruptcy. See, e.g., In

 re Harris Pine Mills, 44 F.3d 1431, 1438 (9th Cir. 1995) (post-petition claims alleging fraud and

 RICO violations against a bankruptcy trustee by purchasers of estate, arising out of the conduct

 4
           See In re Artecity Mgmt., LLC, 10-31406-BKC-AJC, 2010 WL 4340110, at *2 (Bankr. S.D. Fla. Oct. 25,
 2010) (plaintiff-debtor’s action against defendants relating to a pre-petition dispute not “core.”); In re Orion
 Pictures Corp., 4 F.3d 1095 (2d Cir. 1993) ( “core” proceedings did not include debtor’s contract claims against the
 non-debtor party, because it did not concern “administration” of the estate); In re Leco Enterprises, Inc., 144 B.R.
 244, 249 (S.D.N.Y. 1992) (holding that a third-party adversary proceeding between non-debtors was not core
 because it “concerns purported breaches and delays of a contract between these non-debtors”); In re Satelco, Inc.,
 58 B.R. 781 (Bankr. N.D. Tex. 1986) (debtor’s action against its customers to recover accounts receivable not
 “core.”).


 38715927                                                 6
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page88
                                                               ofof
                                                                 2323
                                                                    PageID 1859



 of the sale of estate property in chapter 11 case, were “core” proceedings because the claims

 were “inextricably intertwined” with the estate’s property). This determination is compelled

 here as well as the inevitable result of Plaintiffs’ success or failure in the UOB Defective Work

 Lawsuit will be to affect UOB’s assets that are now under the purview of the Bankruptcy Court

 in the UOB Bankruptcy.

            Plaintiffs’ other argument is that the UOB Defective Work Lawsuit involves “garden

 variety state-law claims” and is inappropriate for the Bankruptcy Court since it “does not invoke

 substantive rights created by federal bankruptcy law.” See Pls.’ Mot. at 12. But courts regularly

 determine that a bankruptcy court’s “arising in” (and therefore “core”) jurisdiction includes

 matters of state law. See Southmark Corp. v. Coopers & Lybrand (In re Southmark Corp.), 163

 F.3d 925 (5th Cir. 1999) (affirming denial of mandatory abstention and holding that Chapter 11

 debtor’s state-law malpractice claim against an accountant based on Texas state law was a core

 proceeding, despite debtor’s argument that the claims were not based on federal bankruptcy law

 but rather state law involving “private rights”). Plaintiffs’ “interpretation of core bankruptcy

 matters is too narrow,” as “state law does not prevent [claims involving the debtor’s estate] from

 involving core jurisdiction.”      Id; see also 28 U.S.C. § 157(b)(3) (“[D]etermination that a

 proceeding is not a core proceeding shall not be made solely on the basis that its resolution may

 be affected by state law.”).

            Here, it is indisputable that Plaintiffs’ claims in the UOB Defective Work Lawsuit are all

 brought against the debtor UOB and comprise the vast majority of the liabilities against the

 UOB’s bankruptcy estate. The UOB Defective Work Lawsuit is therefore a core proceeding.

 See Katchen, 382 U.S. at 329-330; 28 U.S.C. § 157(b)(2)(B).




 38715927                                           7
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page99
                                                               ofof
                                                                 2323
                                                                    PageID 1860



                           a.       The UOB Defective Work Lawsuit is also “core” because
                                    Plaintiffs must file a proof of claim in the UOB Bankruptcy in
                                    order to assert their claim.

            In addition to the foregoing, it is black-letter bankruptcy law that filing a proof of claim

 in bankruptcy transforms a pre-petition state law claim filed in state court into a core

 proceeding.5 Here, Plaintiffs must inevitably file a proof of claim in the UOB Bankruptcy for the

 claims that have been asserted in the UOB Defective Work Lawsuit. The current deadline for

 the proof of claim is January 23, 2019, and if Plaintiffs fail to do so, their claims against UOB

 will be lost. See 11 U.S.C. § 502(a), FED. R. BANKR. P. 3001, 3003.

            The Court cannot allow Plaintiffs to have their cake and eat it too by filing a proof of

 claim in the UOB Bankruptcy while seeking to remand the UOB Defective Work Lawsuit for not

 being “core.” This would be contrary to the fundamental principles of bankruptcy. If Plaintiffs

 are permitted to circumvent the carefully crafted rules of law under the Bankruptcy Code by

 virtue of their current motion, the Bankruptcy Court’s core jurisdictional power to adjudicate the

 debtor-creditor relationship and to oversee administration of the UOB Bankruptcy would be

 jeopardized and set precedent harmful to the bankruptcy process, not just for this case, but in all

 other bankruptcy cases. Remand and abstention must be denied on this basis alone.




 5
           See In re Argus Group 1700, Inc., 206 B.R. 737, 747 (Bankr. E.D. Pa. 1996) (determining that “[d]ebtors’
 proposition that the filing of a proof of claim in bankruptcy transforms a pre-petition state law claim which was
 filed in state court before the bankruptcy into a core proceeding is sound.”) (emphasis added); In re Best Reception
 Sys., Inc., 220 B.R. 932, 944 (Bankr. E.D. Tenn. 1998) (“Where a party has filed a proof of claim in a debtor’s case,
 any action asserted by that party against the debtor that raises the same issues as those encompassed by the proof of
 claim is a core proceeding[.]”); Maintainco, Inc. v. Mitsubishi Caterpillar Forklift Am., Inc. (In re Mid–Atlantic
 Handling Sys., LLC), 304 B.R. 111, 123 (Bankr. D. N.J. 2003) (“Because the proof of claim filed . . . encompasses
 the same issues as those raised by the removed state law proceeding (in fact, the state court complaint was attached
 to the proof of claim), the filing, without more, converted the underlying action into a core proceeding[.]”).


 38715927                                                 8
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1010
                                                                 ofof
                                                                   2323
                                                                      PageID 1861



                             b.       Bankruptcy law dictates that the types of claims alleged in the
                                      UOB Defective Work Lawsuit, including claims against 1662
                                      Multifamily and the Other Defendants, are property of the estate
                                      and therefore “core.”

            Plaintiffs’ assertion that the claims asserted against 1662 Multifamily and the Other

 Defendants are non-core are also incorrect. Alter ego claims against a debtor’s affiliated entities,

 are unequivocally “property of the estate.” S.I. Acquisition, Inc. v. Eastway Delivery Serv., Inc.

 (In re S.I. Acquisition, Inc.), 817 F.2d 1142, 1152–53 (5th Cir. 1987) (holding that creditor’s

 action against non-bankrupt other defendants, based on state-law claims of alter ego against

 defendants and debtor, belonged to the debtor in bankruptcy and was therefore “property of the

 estate” such that a bankruptcy court would have exclusive jurisdiction over it); Baillie Lumber

 Co., LP v. Thompson, 413 F.3d 1293, 1295 (11th Cir. 2005) (holding that an “alter ego action”

 will be the property of the bankruptcy estate, where the claim is “a general claim that is common

 to all creditors” and “allowed by state law”); see also In re PCH Communications, LLC, 16-

 17186-BKC-LMI, 2017 WL 3638196, at *2 (Bankr. S.D. Fla. Mar. 1, 2017) (“[A] claim for alter

 ego for harm to all creditors is property of the estate[.]”) Here, the only creditors to this suit are

 Southstar, Durban Road and Cottington Road who have together alleged alter ego claims against

 all the defendants.6 Plaintiffs cannot dispute that the Bankruptcy Court before which the UOB

 Bankruptcy is pending has absolute and “exclusive jurisdiction” over “all the property, wherever

 located, of the debtor as of the commencement of such case, and of property of the estate.” 28

 U.S.C. § 1334(e)(1) (emphasis added.). As a matter of law, therefore, the alter ego claims

 against 1662 Multifamily and the Other Defendants are property of the estate, and therefore

 within the exclusive jurisdiction of the Bankruptcy Court.                   See S.I. Acquisition, 817 F.2d at

 1152–53; 28 U.S.C. § 1334(e)(1).


 6
            Other creditors have also filed proofs of claim in the UOB Bankruptcy.


 38715927                                                  9
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1111
                                                                 ofof
                                                                   2323
                                                                      PageID 1862



                   2.     Plaintiffs have not met their burden to demonstrate that the UOB
                          Defective Work Lawsuit can be timely adjudicated in state court.

            Plaintiffs have also failed to prove another element of mandatory abstention—that the

 UOB Defective Work Lawsuit will be adjudicated in a timely manner in state court. Courts

 consider a number of non-exhaustive factors, including: “(1) backlog of the state court and

 federal court calendar; (2) status of the proceeding in state court at time of removal; (3) status of

 the bankruptcy case; (4) the complexity of the issues to be resolved; (5) whether the parties

 consent to the bankruptcy court entering judgment in the non-core case; (6) whether a jury

 demand has been made; and (7) whether the bankruptcy case is a reorganization or liquidation.”

 Lennar Corp. v. Briarwood Capital LLC, 430 B.R. 253, 265 (Bankr. S.D. Fla. 2010). Here, each

 factor favors UOB, and none of them favors Plaintiffs. Mandatory abstention is therefore

 inappropriate on this basis as well.

                          a.     The backlog of the state court and federal court.

            Plaintiffs’ argument on timely adjudication hinges on its claims that the federal court

 docket, and specifically the docket for the Southern District of Texas is overloaded. While the

 UOB Defective Work Lawsuit undoubtedly is “core,” Plaintiffs’ broad contention that the

 Southern District bankruptcy courts are overwhelmed with cases such that remand is appropriate

 is an argument regularly considered—and summarily rejected—by the very judge before whom

 the Bankruptcy is pending, the Honorable Marvin Isgur. See, e.g., In re Houston Reg’l Sports

 Network, L.P., 514 B.R. 211, 216 (Bankr. S.D. Tex. 2014) (Isgur, J.) (“[D]ocket congestion, is

 neutral because this Court’s docket is neither so overwhelming nor so light as to weigh for or

 against abstention and remand. Moreover, there is no evidence regarding the state court’s docket

 which would suggest that one forum is more or less congested than the other.”); Special Value

 Continuation Partners, L.P. v. Jones, ADV 11-3304, 2011 WL 5593058, at *6 (Bankr. S.D. Tex.



 38715927                                         10
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1212
                                                                 ofof
                                                                   2323
                                                                      PageID 1863



 Nov. 10, 2011) (Isgur, J.) (noting that where parties “presented some limited evidence showing

 bankruptcy courts in the Southern District of Texas are more congested” than other courts,

 docket congest was “a neutral factor” because “this Court’s docket is not overwhelming . . .

 [but][,] at the same time, it is not so light as to weigh against abstention and remand.”). This

 factor does not favor Plaintiffs.

                           b.       The status of the UOB Defective Work Lawsuit and the UOB
                                    Bankruptcy.

            The UOB Defective Work Lawsuit and the UOB Bankruptcy are both at early stages, as

 Plaintiffs concede. Pls.’ Mot. at 14. This factor does not favor Plaintiffs.

                           c.       The complexity of the issues in the UOB Defective Work Lawsuit.

            Plaintiffs repeatedly assert that the UOB Defective Work Lawsuit contains merely

 “garden variety” state-law claims, Pls.’ Mot. at 12, but this removes any doubt that the

 Bankruptcy Court would be fully competent to consider them. Bankruptcy courts regularly

 handle matters of state law.7 And, when considering the inefficiency and strain on UOB’s

 bankruptcy estate caused by splitting proceedings between the Bankruptcy Court and Florida

 state, this factor clearly favors UOB.

                           d.       Consent of the parties.

            Plaintiffs have indicated that they do not consent to the Bankruptcy Court’s adjudication

 of their claims, but consent only matters to the extent a proceeding is non-core. See, e.g., In re

 Castex Energy Partners, LP, 584 B.R. 150, 157 (Bankr. S.D. Tex. 2018), (‘With core claims, the

 7
           See, e.g., In re Brooks Mays Music Co., 363 B.R. 801, 817 (Bankr. N.D. Tex. 2007) (in analyzing
 permissive abstention, “[b]ankruptcy courts deal with state law issues frequently.”); see also In re Freeway Foods of
 Greensboro, Inc., 449 B.R. 860, 881 (Bankr. M.D.N.C. 2011) (“bankruptcy courts address matters of state law
 regularly”). This is true, regardless of distance between the state and the venue of bankruptcy. See, e.g., In re
 Think3, Inc., 529 B.R. 147, 172 (Bankr. W.D. Tex. 2015) (applying Delaware law in Bankruptcy in Western District
 of Texas); In re Shiver, 396 B.R. 110 (Bankr. S.D.N.Y. 2008) (applying Florida law in Bankruptcy in Southern
 District of New York); In re Thiel, 275 B.R. 633, 640 (Bankr. M.D. Fla. 2001) (applying Montana law to in Middle
 District of Florida Bankruptcy); In re First Assured Warranty Corp., 383 B.R. 502, 525 (Bankr. D. Colo. 2008)
 (applying Hawaii law to alter ego claim in Bankruptcy in the District of Colorado).


 38715927                                                11
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1313
                                                                 ofof
                                                                   2323
                                                                      PageID 1864



 Court has authority to resolve them through final orders; however, for non-core claims, the court

 must remand absent consent of the parties.”).           Plaintiffs have no consent rights as to the

 Bankruptcy Court’s adjudication of (1) the Plaintiffs’ claims against UOB and (2) the alter ego

 claims that are property of UOB’s bankruptcy estate.

                           e.     Whether a jury has been demanded.

            Plaintiffs repeatedly stress that they have made a jury demand, but this fact is unavailing.

 Plaintiffs have no jury trial right as to its claims against UOB after UOB filed for bankruptcy

 protection. See supra Katchen, 382 U.S. at 329-330 (1966) (“[I]n cases of bankruptcy, many

 incidental questions arise in the course of administering the bankrupt estate, which would

 ordinarily be pure cases at law, and in respect of their facts triable by jury, but, as belonging to

 the bankruptcy proceedings, they become cases over which the bankruptcy court, which acts as a

 court of equity, exercises exclusive control.”) (internal citation omitted) (emphasis added). As to

 the alter ego claims—UOB (which owns those claims), 1662 Multifamily and the Other

 Defendants may consent to the Bankruptcy Court conducting a jury trial. See 28 U.S.C. §

 157(e). Alternatively, the federal district court for the Southern District of Texas may withdraw

 the bankruptcy reference and conduct a jury trial itself. See 28 U.S.C. § 157(d). However, even

 the Bankruptcy Court may still conduct pretrial matters up until the point that the case is ripe for

 a jury trial before the federal district court. In re Brooks Mays Music Co., 363 B.R. at 818. This

 factor does not favor Plaintiffs.

                           f.     Whether the bankruptcy case is a reorganization or liquidation.

            Plaintiffs assert without any basis that UOB’s bankruptcy is “gamesmanship.” UOB is in

 bankruptcy to mitigate its liabilities and reorganize itself while engaging in an efficient,

 consolidated and centralized process to fairly compensate creditors.           UOB’s bankruptcy is




 38715927                                           12
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1414
                                                                 ofof
                                                                   2323
                                                                      PageID 1865



 entirely consistent with the purpose of the Bankruptcy Code. Plaintiffs’ meritless arguments

 should be ignored.

            In short, none of these determinations of “timely adjudication” within the mandatory

 abstention test favor Plaintiffs, and they have not met their burden to prove that the UOB

 Defective Work Lawsuit would be timely resolved in the state court. Accordingly, mandatory

 abstention must be denied.

            B.     This Court should deny Plaintiffs’ requests for permissive abstention and
                   equitable remand.

            Permissive abstention and equitable remand are two closely associated equitable

 remedies which fall into the Court’s discretion. Essentially, if, upon the bases of “justice” or “in

 the interests of comity,” a federal court deems that abstaining from hearing a proceeding or

 remanding a proceeding to state court would be appropriate, it has the authority to issue such an

 order. 28 U.S.C. §§ 1334(c)(1) and 1452(b). The requirements of permissive abstention and

 equitable remand are, for all intents and purposes, identical.            Courts have recognized that

 permissive abstention is an “extraordinary remedy” that should be used in rare occasions. See In

 re Phoenix Diversified Inv. Corp., 439 B.R. 231, 246 (Bankr. S.D. Fla. 2010); In re Black, Davis,

 and Shue Agency, Inc., 471 B.R. 381, 415 (Bankr. M.D. Pa. 2012); In re Direct Response Media,

 Inc., 466 B.R. 626, 658–59 (Bankr. D. Del. 2012). Accordingly, there is a presumption in favor

 of the exercise of federal jurisdiction and against abstention. See Walter v. Freeway Foods, Inc.

 (In re Freeway Foods of Greensboro, Inc.), 449 B.R. 860, 879 (Bankr. M.D.N.C. 2001); Rahl v.

 Bande, 316 B.R. 127, 135 (S.D.N.Y. 2004). Courts have developed a long list of nonexclusive

 factors to consider in determining whether to apply these equitable forms of relief, including:

            (1) the effect or lack thereof on the efficient administration of the estate;
            (2) extent to which state law issues predominate over bankruptcy issues;
            (3) difficult or unsettled nature of applicable law;



 38715927                                             13
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1515
                                                                 ofof
                                                                   2323
                                                                      PageID 1866



            (4) presence of related proceedings commenced in state court or other
            nonbankruptcy proceedings;
            (5) jurisdictional basis, if any, other than 28 U.S.C. § 1334;
            (6) degree of relatedness or remoteness of proceeding to main bankruptcy case;
            (7) the substance rather than the form of an asserted core proceeding;
            (8) the feasibility of severing state law claims from core bankruptcy matters to
            allow judgments to be entered in state court with enforcement left to the
            bankruptcy court;
            (9) the burden of the bankruptcy docket;
            (10) the likelihood that the commencement of the bankruptcy proceeding in
            bankruptcy court involves forum shopping by one of the parties;
            (11) the existence of the right to a jury trial;
            (12) the presence of non-debtor parties;
            (13) comity; and
            (14) the possibility of prejudice to other parties in the action.

 In re United Container LLC, 284 B.R. 162, 176 (Bankr. S.D. Fla. 2002); see also Ramirez v.

 Rodriguez (In re Ramirez), 413 B.R. 621, 631-32 (Bankr. S.D. Tex. 2009). Plaintiffs bear “the

 burden of proving by a preponderance of the evidence that abstention is appropriate.” In re

 Enron Corp. Sec., Derivative & ERISA Litig., Civ. A. G-02-0299, 2002 WL 32107216, at *9

 (S.D. Tex. Aug. 12, 2002).

            “No single factor is dispositive, and the decision does not turn on counting the number of

 factors on each side. Rather, a court must consider each of the factors and the evidence relating

 thereto, and weigh its importance in the decision.” In re Lazar, 200 B.R. 358, 373 (Bankr. C.D.

 Cal. 1996); see also In re Schlotzsky’s, Inc., 351 B.R. 430, 435 (Bankr. W.D. Tex. 2006) (the

 factors “must be viewed in the larger context of the task presented—to arrive at the equitable

 application of the permissive abstention doctrine, as appropriately applied in the bankruptcy

 context.”).     Furthermore, these factors should be applied flexibly, “for their relevance and

 importance will vary with the particular circumstances of each case.” In re Chicago, Milwaukee,

 St. Paul & Pacific R. Co., 6 F.3d 1184, 1189 (7th Cir. 1993); In re SBMC Healthcare, LLC, 519

 B.R. 172, 192 (Bankr. S.D. Tex. 2014) (the Court “may give greater weight” to certain factors).




 38715927                                          14
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1616
                                                                 ofof
                                                                   2323
                                                                      PageID 1867



            Here, all but one of the fourteen factors favor UOB or do not favor Plaintiffs.

 Accordingly, permissive abstention and equitable remand are inappropriate.

                   1.     Adjudicating the UOB Defective Work Lawsuit in Florida state court
                          will negatively impact the efficient administration the Bankruptcy
                          estate.

            The most important factor that courts consider is whether adjudicating the claims in state

 court will negatively impact the efficient administration of the bankruptcy estate. Courts will

 overwhelmingly favor the most efficient means for disposing of a claim—be that in state court or

 in Bankruptcy. This factor weighs heavily in UOB’s favor and against permissive abstention or

 remand. For example, where “the removed litigations are integral to this bankruptcy,” this

 overwhelmingly disfavors remand as “the removed litigations are integral to th[e] bankruptcy the

 most efficient way for this bankruptcy case to proceed is to have the removed claims heard

 here”—that is, in the bankruptcy court. In re Carriage House Condominiums L.P., 415 B.R.

 133, 147 (Bankr. E.D. Pa. 2009) (denying movants’ motion for equitable remand of state court

 action for breach of contract, unjust enrichment and state construction law where the at-issue

 “condominium project is this bankruptcy case and the removed claims each relate to work

 performed on the project.”) (emphasis in original).

            The law strongly disfavors broad application of permissive abstention particularly

 because splitting a bankruptcy from the action—be it state law or not—that forms its “core”

 would only hinder bankruptcy law’s overarching goals of efficiency:

                   Finally, a broad permissive bankruptcy abstention doctrine
                   generally contradicts the bankruptcy goal favoring expeditious
                   administration and resolution of bankruptcy cases because, more
                   often than not, the fragmentation of bankruptcy jurisdiction among
                   federal and state courts complicates and stalls the bankruptcy
                   process. The bankruptcy goal of expeditiousness justifies
                   abstention when a delegation of jurisdiction is the most efficient
                   course of action, but these circumstances are exceptional;
                   generally, efficient bankruptcy administration is fostered by


 38715927                                          15
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1717
                                                                 ofof
                                                                   2323
                                                                      PageID 1868



                  resolution of all bankruptcy related litigation in a single
                  bankruptcy forum.

 See Susan Block–Lieb, Permissive Bankruptcy Abstention, 76 Wash. U. L.Q. 781, 851 (Fall

 1998) (emphasis added.); see also In re Carriage House, 415 B.R. at 147 (“There is no good

 reason to take that risk given that the legal theories and claims are, more or less, typical contract

 and construction law causes of action. Adopting the movants’ course could delay resolution of

 these bankruptcy cases for a long time.”). Resolving the UOB Defective Work Lawsuit in the

 UOB Bankruptcy is in the utmost favor of efficiency—especially where “the legal theories and

 claims are, more or less, typical contract and construction law causes of action.” See id.

            Here, remand is especially disfavored because the economics of estate administration

 (and basic concerns of practicality) weigh against abstention.          For example, UOB, 1662

 Multifamily and all of the Other Defendants are headquartered in Houston, and their witnesses

 will likely be based in Houston making the Southern District convenient. But in addition, lead-

 Plaintiff Southstar Capital Group I, LLC has deep connections to Houston, including owning and

 operating apartment complexes in Houston. Further, UOB has had to retain Florida counsel as

 part of the UOB Defective Work Lawsuit and continuing to retain such counsel will further

 stress the bankruptcy estate—especially if simultaneous proceedings occur. Transfer is proper

 here, because it would aid in the efficient and cost-effective resolution of the proceedings by

 allowing UOB to consolidate counsel, thereby minimizing the impact on the bankruptcy estate.

            Additionally, remand increases the risk of inconsistent judgments and unnecessary

 depletion of the bankruptcy estate. Consolidating the claims will best protect the estate, as even

 minor differences in the resolution of the claims as they relate to coverage or indemnity could

 place significant strain on the bankruptcy estate. Put simply, it neuters the protective function of

 bankruptcy to allow claims related to nearly the entire value the bankruptcy estate to be



 38715927                                         16
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1818
                                                                 ofof
                                                                   2323
                                                                      PageID 1869



 determined by differing courts. Permissive abstention and equitable remand should be denied on

 this basis alone.

                   2.     State law issues do not predominate over bankruptcy issues.

            Here, Plaintiffs’ claims in the UOB Defective Work Lawsuit are the largest potential

 liabilities of UOB’s bankruptcy estate. Thus, resolving the UOB Defective Work Lawsuit and

 the corresponding Coverage Lawsuit will be the chief issue that impacts the UOB Bankruptcy.

 However, the distribution of creditors’ claims (including the claims of Plaintiffs) will undeniably

 be just as important to the resolution of the proceedings as the apportioning of liability itself.

 Neither state law, or bankruptcy, can be said to “predominate” the other in this action. This

 factor does not favor Plaintiffs.

                   3.     The UOB Defective Work Lawsuit does not involve difficult or
                          unsettled law.

            As explained in Section A(2)(c), there is nothing to suggest that the Bankruptcy Court

 would not be perfectly competent to handle this case, as bankruptcy courts regularly handle

 matters of state law and this case consists of merely “garden variety” state-law claims, as the

 UOB Defective Work Lawsuit has been described by the Plaintiffs. This factor favors UOB.

                   4.     The related Coverage Action is also pending.

            Here, as mentioned above, UOB is involved in an action against its insurance carriers

 which goes to the very core of the UOB Bankruptcy. If, as UOB contends, UOB’s insurance

 carriers are liable to cover, defend and indemnify UOB (and 1662 Multifamily and the Other

 Defendants), this will drastically alter the assets available to UOB’s bankruptcy estate. Because

 the Coverage Action will most likely also be adjudicated in the Bankruptcy Court, this factor

 favors UOB.




 38715927                                         17
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page1919
                                                                 ofof
                                                                   2323
                                                                      PageID 1870



                   5.     Relatedness of the UOB Defective Work Lawsuit to the main
                          bankruptcy case.

            Here, the UOB Defective Work Lawsuit is closely related to the UOB Bankruptcy, as it is

 the primarily liability involved, and the Plaintiffs are UOB’s biggest potential creditors. This

 strongly disfavors remand or abstention.

                   6.     The UOB Defective Work Lawsuit is a “core proceeding.”

            As explained supra at Section A(1) the UOB Defective Work Lawsuit is a core

 proceeding. This overwhelmingly favors UOB, and by itself is enough to hold against remand or

 abstention.

                   7.     Severing state law claims is not feasible.

            Because Plaintiffs’ claims in the UOB Defective Work Lawsuit are all state law claims

 and are alleged against UOB and all other defendants on an alter ego theory, severing state law

 claims is not feasible. This dispute should be decided together with the UOB Bankruptcy as

 provided by law. This factor favors UOB.

                   8.     The Bankruptcy Court’s docket is not burdened.

            As described above in Section A(2)(a), Judge Isgur’s docket is not overburdened. This

 factor favors UOB.

                   9.     Despite Plaintiffs’ contentions, Defendants have not engaged in forum
                          shopping.

            Plaintiffs have no evidence to support their repeated contentions that Defendants engaged

 in a “forum shopping charade” when UOB filed for bankruptcy. See Pls.’ Mot. at 19. Plaintiffs

 repeatedly emphasize that UOB filed for bankruptcy to control costs of litigation and minimize

 strain on the debtor’s finances, but these are appropriate reasons to file for bankruptcy. This

 factor favors UOB.




 38715927                                          18
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page2020
                                                                 ofof
                                                                   2323
                                                                      PageID 1871



                  10.    Plaintiffs do not have a right to a jury trial as to its claims against
                         UOB after UOB has filed for bankruptcy protection.

            Plaintiffs have no jury trial right as to its claims against UOB after UOB filed for

 bankruptcy protection. See Katchen, 382 U.S. at 329-330 (1966) (“[I]n cases of bankruptcy,

 many incidental questions arise in the course of administering the bankrupt estate, which would

 ordinarily be pure cases at law, and in respect of their facts triable by jury, but, as belonging to

 the bankruptcy proceedings, they become cases over which the bankruptcy court, which acts as a

 court of equity, exercises exclusive control.”) (internal citation omitted) (emphasis added).

            As to the alter ego claims—UOB’s bankruptcy estate (which owns those claims) and

 1662 Multifamily and the Other Defendants may consent to the Bankruptcy Court conducting a

 jury trial. See 28 U.S.C. § 157(e). Alternatively, the federal district court for the Southern

 District of Texas may withdraw the bankruptcy reference and conduct the jury trial. See 28

 U.S.C. § 157(d). However, even the Bankruptcy Court may still conduct pretrial matters up until

 the point that the case is ripe for a jury trial before the federal district court. In re Brooks Mays

 Music Co., 363 B.R. at 818.        Further, when Plaintiffs file a proof of claim in the UOB

 Bankruptcy, the grant of jurisdiction to the Bankruptcy court would negate any right to jury trial.

 See, Langenkamp v. Culp, 498 U.S. 42, 44–45, 111 S.Ct. 330, 112 L.Ed.2d 343 (1990) (citing

 Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 109 S.Ct. 2782, 106 L.Ed.2d 26 (1989) (“[T]he

 creditor’s claim and the ensuing preference action by the trustee become integral to the

 restructuring of the debtor-creditor relationship through the bankruptcy court’s equity

 jurisdiction. . . . As such, there is no Seventh Amendment right to a jury trial.”) (emphasis in

 original.) This factor does not favor Plaintiffs.




 38715927                                            19
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page2121
                                                                 ofof
                                                                   2323
                                                                      PageID 1872



                   11.    The only non-debtors are the other Defendants.

            Here, the only non-debtors involved in the UOB Defective Work Lawsuit are 1662

 Multifamily and the Other Defendants. This factor favors UOB, as 1662 Multifamily and the

 Other Defendants will be prejudiced by not proceeding through Bankruptcy, since UOB’s

 liability to 1662 Multifamily and the Other Defendants (if any) has not yet been determined.

                   12.    Comity does not favor Plaintiffs because these are “garden variety”
                          state law claims.

            As described above, and in Section A(2)(d), there is nothing to suggest that the

 Bankruptcy Court would not be perfectly competent to handle this case, as bankruptcy courts

 regularly handle matters of state law, see, e.g., In re Brooks Mays Music Co., 363 B.R. at 817; In

 re Freeway Foods of Greensboro, Inc., 449 B.R. at 881, and the UOB Defective Work Lawsuit

 consists merely of “garden variety” state-law claims, as Plaintiffs assert. Nothing suggests that

 particularly compelling reasons exist for the state court to retain the action, or that any of these

 claims involve difficult or unsettled areas of the law. In re Houston Reg’l Sports Network, L.P.,

 514 B.R. 211, 217 (Bankr. S.D. Tex. 2014) (determining that comity was neutral because state

 law claims for fraud, fraudulent inducement, negligent misrepresentation, and breach of contract

 raised no “novel issues that present a countervailing state interest.”).

                   13.    There will be no prejudice to other parties.

            As Plaintiffs concede, there are no other parties to the UOB Defective Work Lawsuit to

 prejudice, which favors UOB. See Pls.’ Mot. at 21.

            In sum, thirteen of the fourteen factors either favor UOB or do not favor Plaintiffs.

 Plaintiffs have not satisfied their burden to show that, by a preponderance of the evidence, they

 are entitled to remand or abstention on equitable grounds.




 38715927                                          20
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page2222
                                                                 ofof
                                                                   2323
                                                                      PageID 1873



                                         IV.    CONCLUSION

            For the foregoing reasons, UOB respectfully requests that the Court deny the Motion to

 Abstain and Remand.

 Date: October 4, 2018                         Respectfully submitted,

                                               /s/ Jason A. Perkins
                                               Jason A. Perkins, Esq.
                                               Florida Bar Number 0610852
                                               Carlton Fields, P.A.
                                               450 S. Orange Avenue
                                               Orlando, Florida 32801-3370
                                               Telephone:     407.244.8250
                                               Facsimile:     407.648.9099
                                               E-Mail: jperkins@carltonfields.com

                                               Attorneys for Defendant Urban Oaks Builders LLC


 OF COUNSEL:

 BAKER BOTTS, L.L.P.
 Joseph A. Colagiovanni
 Texas Bar No. 24104457 (Admitted Pro Hac Vice)
 Katherine A. Brooker
 Texas Bar No. 24075772 (Admitted Pro Hac Vice)
 One Shell Plaza
 910 Louisiana
 Houston, Texas 77002
 Telephone: 713.229.1222
 Facsimile: 713.229.7922
 joseph.colagiovanni@bakerbotts.com
 katherine.brooker@bakerbotts.com

 Omar J. Alaniz
 Texas Bar No. 24040402 (Admitted Pro Hac Vice)
 2001 Ross Avenue, Suite 900
 Dallas, Texas 75201
 Telephone: 214.953.6593
 Facsimile: 214.661.4593
 omar.alaniz@bakerbotts.com




 38715927                                         21
Case 6:18-cv-01453-ACC-DCI
           Case 6:19-mp-00001-KSJ
                            Document
                                  Doc535 Filed
                                          Filed10/04/18
                                                01/04/19 Page
                                                          Page2323
                                                                 ofof
                                                                   2323
                                                                      PageID 1874



                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 4, 2018, a true and correct copy of the
 foregoing document was filed electronically with the Court and served electronically upon those
 parties registered to receive electronic notice via the Court’s CM/ECF system, and to all counsel
 of record at the addresses and email addresses listed below:

            Michael A. Hornreich
            Matthew I. Kramer
            Weinberg Wheeler Hudgins, Guin & Dial, LLC
            255 South Orange Avenue, Suite 1260
            Orlando, FL 32801
            mhornreich@wwhgd.com
            mkramer@wwhgd.com

            Counsel for Plaintiffs Southstar Capital
            Group I, LLC, Cottington Road TIC, LLC,
            and Durban Road TIC, LLC

            Joseph L. Rebak
            Bryan T. West
            Akerman LLP
            Three Brickell City Centre, Suite 1100
            98 Southeast Seventh Street
            Miami, FL 33131
            joseph.rebak@akerman.com
            bryan.west@akerman.com
            nancy.perez@akerman.com
            anna.martinez@akerman.com

            Counsel for Defendants 1662 Multifamily,
            LLC, Hines Interests Limited Partnership,
            Hines 1662 Multifamily, LLC, Hines
            Investment Management Holdings Limited
            Partnership, HIMH GP, LLC, Hines Real
            Estate Holdings Limited Partnership,
            and JCH Investments, Inc.

                                                          /s/ Jason A. Perkins
                                                          Jason A. Perkins, Esq.




 38715927                                            22
